74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lonnie McDonovan GHOLSON, Plaintiff-Appellant,v.Lieutenant RICE, UMT in Building Two;  Major Thorne;  C.E.Thompson, Warden;  Sergeant Fleker;  Sergeant Williams,Caucasian Male;  Officer Crushfield;  Officer Jackson, Slim,tall, redhead, male corrections officer working on 8 to 4shift in Building Two;  Officer Jackson, Male, black officeron TAC Team;  Faye Newcomb, Corrections Officer;Corrections Officer Terry, Female, black officer working onday shift;  Corrections Officer Terry, Female, black officerworking 4 to 12 shift;  Corrections Officer Hite, Works inBuilding One;  Sergeant Boyd;  Corrections Officer Freeman,Works Building Two on 4 to 12;  Officer Duffy;  OfficerJackson, Middle age caucasian on TAC Team, Defendants-Appellees,andCorrections Officer Royster;  Nurse Money;  CorrectionsOfficer Smith, 6 foot 3, dark skin, male officer works on 8to 4 shift in Building Two;  Corrections Officer Smith,Short, black, male officer who works on 4 to 12 shift;Officer Terry, Defendants.
No. 95-7291.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 14, 1995.Decided:  Jan. 17, 1996.

Lonnie McDonovan Gholson, Appellant Pro Se.
Lance Bradford Leggitt, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Gholson v. Rice, No. CA-94-695-2 (E.D. Va.  June 29, 1995;  July 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED